The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of Applicants’ amendments/remarks received June 10, 2022, all the previous rejections and/or objections are hereby withdrawn.

Claims 8, 14 are allowable.  Claims 9-13, 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III and the species of Fc binding proteins, as set forth in the Office action mailed on October 27, 2021, is hereby withdrawn and claims 9-13, 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with W. Schlapkohl on June 29, 2022.

The application has been amended as follows: 
In the claims:
10.  (currently amended) An expression vector comprising the polynucleotide according to claim 9.
12.  (currently amended) The transformant according to claim 11, wherein the host cell is Escherichia coli.
13.  (currently amended) A method for producing an Fc binding protein, comprising:
	(A) expressing the Fc binding protein by culturing the transformant according to claim 11; and
	(B) recovering the expressed Fc binding protein from a culture product.
16.  (currently amended) A method for producing an Fc binding protein, comprising:
	(A) expressing the Fc binding protein by culturing the transformant according to claim 12; and
	(B) recovering the expressed Fc binding protein from a culture product.

	Claims 8-16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656